Citation Nr: 1340622	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bowel dysfunction, including as due to a back disorder, or service-connected loss of use of both feet, post operative residuals, bilateral pes planus with bilateral triple arthrodesis, bilateral pseusoarthrosis tala navicular area, left tibial nerve neurolysis, dysphasia left foot with tender cars and bilateral ishcial braces ("loss of use of both feet").


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1952 to August 1955 and from February 1960 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2010 decision denied service connection for bowel dysfunction including as due to loss of use of both feet and a December 2011 rating decision denied service connection for a back disorder and bowel dysfunction including as due to a back disorder.  

In his December 2012 substantive appeal, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge.  However, in an August 2013 written statement, his representative withdrew the hearing request and asked that the Veteran's case be sent to the Board as soon as possible.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In an April 2010 statement, the Veteran's representative raised a claim of whether there was clear and unmistakable error (CUE) in a February 2, 2006 rating decision that assigned an effective date of November 16, 1993 for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and special monthly compensation at the L1/2 rate.  Although an internal, undated RO memorandum in the claims file addresses the claim, the agency of original jurisdiction (AOJ) has not developed or adjudicated the matter, or communicated with the Veteran regarding his claim.  It is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2006, the Veteran, through his representative, filed an informal claim for service connection for loss of bowel control that was not adjudicated by the RO.  In March 2010, he filed a claim for service connection for bowel dysfunction as due to service-connected loss of use of both feet that was denied by the RO in the October 2010 rating decision.

Service connection for severe bilateral pes planus was granted by the RO in an August 1972 rating decision.  In a February 1975 rating decision, the disability was assigned a 100 percent rating based on loss of use of both feet, effective since 1973.  The Veteran has been wheel-chair dependent since the mid 1970s.  See e.g., September 1974 and June 1975 VA examination reports and December 6, 2010 VA neurology consult.  Service connection is not in effect for a back disability.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

In September 2010, the Veteran underwent VA examination performed by a nurse practitioner who diagnosed bowel dysfunction-constipation with occasional incontinence of bowel, and wheelchair bound since 1974 due to lower extremity condition.  The examiner stated that no opinion could be provided as to whether the Veteran's bowel dysfunction was secondary to his service-connected loss of use of both feet "without resort to mere speculation."  

The examiner noted that medical literature showed that paraplegia involved trauma to the spinal cord and that paraplegics could develop bowel constipation due to abnormal nerve innervations to the bowel because of the spinal cord injury.  The Veteran did not have this condition.  He was wheelchair bound due to his service-connected foot disability and had limited exercise capability due to his complex medication conditions.  The examiner commented that, per medical literature, "physical inactivity may cause constipation" and that she had "no opinion as to whether this is the case with this [V]eteran" as there was an absence of data in the claims file regarding any recent bowel dysfunction including any recent colonoscopies and the Veteran said he was not treated by a gastroenterologist.

The September 2010 VA examiner's opinion is speculative and the Board cannot rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In March 2011, the Veteran's representative submitted medical evidence in support of the service connection for bowel dysfunction as due to service-connected low back disability.  The evidence includes a December 6, 2010 VA neurology consult record with an impression of chronic low back pain and paraplegia with bladder and bowel dysfunction related to service-connected back injury.  According to this record, the Veteran's bladder and bowel dysfunction were related to a history of (chronic and service-connected) T12 myelopathy with paraparesis.  

Service connection for a back disorder and bowel dysfunction as due to a back disorder were denied by the RO in the December 2011 rating decision.

Then, in a February 2012 note, the VA neurologist corrected his December 2010 record at the Veteran's request, to reflect service connection for loss of use of both lower extremities, and not for T12 myelopathy with paraparesis related to back injury in service. 

In an October 2013 statement, the Veteran's service representative argues that the issue on appeal is entitlement to service connection for bowel dysfunction, including as due to loss of use of both feet.

Here, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any bowel dysfunction found to be present.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. at 83-86.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in West Palm Beach, Florida, and at the Okeechobee Community Based Outpatient Clinic (CBOC), dated since November 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in West Palm Beach and at the Okeechobee CBOC for the period from November 2011 to the present, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. Schedule the Veteran to undergo appropriate VA examinations (i.e., orthopedic, neurological, genitourinary, and gastrointestinal) performed by physicians with expertise (i.e., orthopedist, neurologist, urologist, gastroenterologist) to determine the etiology of any diagnosed back disorder and bowel dysfunction disorder found to be present.  The claims file should be made available to the examiners prior to examinations.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

a. Back Disorder:  

i. The orthopedic examiner should determine if the Veteran has a diagnosed back disability.

ii. If so, the examiner should indicate whether any diagnosed back disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service.

b. Bowel Dysfunction:

i. The neurological, urological, and gastrointestinal examiners should determine if the Veteran has a diagnosed bowel dysfunction disorder.

ii.  If so, the examiners should indicate whether any diagnosed bowel dysfunction disorder is as likely as not (a 50 percent probability or greater) caused by the Veteran's active service or the result of service-connected loss of use of both feet. 

iii. If not, is the bowel dysfunction disorder at least as likely as not aggravated by service-connected loss of use of both feet?  If aggravated, what permanent, measurable increase in current bowel dysfunction pathology is attributable to the service-connected loss of use of both feet? 

c. The examination reports should include the complete rationale for all opinions expressed.

3. Thereafter, readjudicate the Veteran's claims for service connection for a back disorder and bowel dysfunction, including as due to a back disorder, and to service-connected loss of use of both feet, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



